FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MUHAMMAD SHABAZZ FARRAKHAN,            
aka Ernest S. Walker; AL-KAREEM
SHADEED; MARCUS X. PRICE;
RAMON BARRIENTES; TIMOTHY
                                             No. 06-35669
SCHAAF; CLIFTON BRICENO,
              Plaintiffs-Appellants,
                                              D.C. No.
                                           CV-96-00076-RHW
                v.
                                               ORDER
CHRISTINE O. GREGOIRE; SAM REED;
HAROLD W. CLARKE; STATE OF
WASHINGTON,
             Defendants-Appellees.
                                       
                     Filed April 28, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             6699